DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/17/2021 has been entered.  As directed by the amendment: claims 1-2, 4, 6, 9, 11-13, and 16-18 have been amended; claims 3, 5, and 15 are cancelled; and claims 19-21 have been added.  Claims 1-2, 4, 6-14, and 16-21 are pending.
Applicant’s amendment is sufficient in overcoming the previously indicated claim objections and interpretation under 35 USC 112 (f). Therefore, the aforementioned is withdrawn.
Applicant’s amendment to claim 1 is sufficient in overcoming the prior art rejections under 35 USC 102 (a) (1).  Such rejections are, therefore, withdrawn.
Further grounds of rejection, necessitated by the amendment, are presented herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 was filed after the mailing date of the Non-Final Office Action on 11/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Election/Restriction
Newly submitted claims 19 (Group II) and 20-21 (Group III) are directed to an invention that is independent or distinct from the invention originally claimed (Group I) for the following reasons, (MPEP 806.05): 
Groups I and II are independent or distinct because Group II does not require the heat exchanger to thermally couple the first feed pipe and the second feed pipe as required by Group I and Group I has separate utility such as a non-programmable brewing device operating in a single mode (for instance, a manually actuated brewing device); and
Groups I and III are independent or distinct because Group III does not require the heat exchanger as required by Group I and Group I has separate utility such as a non-programmable brewing device operating in a single mode (for instance, a manually actuated brewing device).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classifications; the the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and/or the prior art applicable to one invention would not likely be applicable to another invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 11-14 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
`	Regarding claim 11, the recitation of “the dispensing device includes an outlet pipe” renders the claim indefinite as “the dispensing device” lacks proper antecedent basis and it is unclear if the outlet pipe is intended to refer to the same recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coccia (U.S. Publication 2016/0278569) in view of Bitar et al. (U.S. Publication 2003/0066430), hereinafter Bitar.
Regarding claim 1, Coccia discloses a beverage machine for producing coffee-based beverages (para. 0002, “…coffee machine provided with water pressure regulation…”) (Figure 1) comprising 

    PNG
    media_image1.png
    653
    764
    media_image1.png
    Greyscale

5a pump (hydraulic pump 4) to supply pressurized water (para. 0038, pump 4 supplies boiler 1 with water) (see also para. 0004 and 0060),
a heater (boiler 1) for heating the pressurized water supplied by the pump (para. 0038, production of hot water and steam from the water supplied by pump 4), 
a brewing chamber, which is fillable with coffee powder (para. 0004, coffee powder contained in an infusion chamber, generally a metal filter; Para. 0027, filter unit apt to contain coffee powder; Figure 1, filter unit 31), 
a piping in fluid connection with the pump, the heater and the brewing chamber for conducting pressurized water into the brewing chamber (hydraulic circuit of Figure 1; para. 0038. Pressurized water from pump 4 is conducted to boiler 1 and the brewing chamber 31 for making espresso), the piping comprising a 10first feed pipe between the pump and the heater (Figure 1 and para. 0038; duct 3 connects pump 4 and boiler 1) and a second feed pipe (ducts 6 and 11) between the heater (boiler 1) and the brewing chamber (31), wherein the second feed pipe includes a first valve (flow calibrator 9 that regulates ‘the quantity of cold water with respect to hot water so as to obtain a flow of mixed water in the supply duct 11 at a supply temperature T1), 
an outlet pipe for dispensing the coffee-based beverage produced in the brewing chamber (Coccia teaches, in para. 0042, dispensing device 13 which includes outlet nozzle 17 “for dispensing the coffee under which a collection cup is disposed”),
wherein a means for cooling (7) the water heated by the heater (1) is arranged in the second feed pipe (6/11) downstream of the first valve (9) 15for cooling the water heated by the heater (para. 0039, “The output of the heat exchanger 5 supplies heated water via a duct 6 to a mixing point 7 which is also reached by a duct 8 connected to the duct 3 supplying cold water”) (para. 0040, “Flow calibrators, shown by 9 and 10 respectively, are optionally included on the hot water duct 6 and on the cold water duct 8, upstream of the mixing point 7”) (para. 0041, “These flow calibrators make it possible to regulate the quantity of cold with respect to hot water so as to obtain a flow of mixed water in the supply duct 11 at a supply temperature T1. Downstream of the mixing point 7, the mixed water reaches the dispensing device 13”) (Accordingly, mixing point 7 is arranged in the second feed pipe downstream of valve 9 and cools water from boiler 1 to produce a mixed water at temperature T1), 
wherein the means for cooling thermally couples the first feed pipe (3) and the second feed pipe (6/11), for cooling the heated water fed by the second feed pipe to the brewing chamber (para. 0039-0041 as stated above; mixer 7 mixes cold water from 3 and heater water from boiler 1 to produce a mixed water at temperature T1 to be supplied to the brewing chamber).
Coccia is silent on the means for cooling being a heat exchanger.
Bitar teaches that it is known in the art of beverage devices (para. 0001; “…apparatus for preparing hot beverages by brewing up a particulate substance extractable by means of water…”) (Figure 1) to use a heat exchanger as a means for cooling (heat exchanger 3; para. 0015) (para. 0017, cold water is supplied by pump 2 to water heater 5 via conduit 18. Para. 0018, heated water flows through heat exchanger 3 via conduit 19 in order to cool  below the normal boiling point of water).
The advantage of using the heat exchanger of Bitar is that in doing so would merely amount to a simple substitution of art recognized coolers (mixers vs. heat exchanger) performing the same function of cooling a liquid flow and the results of the substitution would have been predictable.  See MPEP 2144.06-II.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Coccia with Bitar, by substituting the mixer of Coccia, with the heat exchanger of Bitar, for in doing so would merely amount to a simple substitution of art recognized coolers (mixers vs. heat exchanger) performing the 
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.  
Coccia further teaches wherein the means for cooling mixing heated water from the heater (boiler 1) with cold water supplied by the first feed pipe (3) (para. 0039, “The output of the heat exchanger 5 supplies heated water via a duct 6 to a mixing point 7 which is also reached by a duct 8 connected to the duct 3 supplying cold water) (para. 0041, obtaining a mixed water at temperature T1).  
Bitar, as stated above, teaches the use of the heat exchanger.
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation. 
Coccia further discloses a second valve (10) is arranged in 5the second feed pipe (6/11) downstream of the first valve (9) (downstream relative to boiler 1).  
Regarding claim 7, the primary combination, as applied to claim 6, teaches each claimed limitation. 
Bitar further discloses at least one of the first valve and the second valve being a switching valve (valve 6 or 14, para. 0016 and 0020 discloses that valves 6 and 14 have open and closed states, which allow for switching between open and closed positions).  
The advantage of combining the teachings of Bitar is that in doing so would provide a valve that is operable between an open and closed state, which would allow for a fluid flow path to be controlled. 

Regarding claim 11, the primary combination, as applied to claim 1, teaches each claimed limitation.
Coccia further discloses wherein the dispensing device includes an outlet pipe for discharging the beverage into a container (in para. 0042, dispensing device 13 which includes outlet nozzle 17 “for dispensing the coffee under which a collection cup is disposed).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coccia (U.S. Publication 2016/0278569) in view of Bitar et al. (U.S. Publication 2003/0066430), hereinafter Bitar, and in further view of Nijboer et al. (U.S. Publication 2009/0151574), hereinafter Nijboer.
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation.
Coccia, as stated in claim 1, teaches feeding heated water outgoing of the heater into the brewing chamber.  Coccia is silent on a bypass pipe connected to the heater 

    PNG
    media_image2.png
    689
    860
    media_image2.png
    Greyscale

Nijboer teaches that it is known in the art of beverage machines (Title and para. 0001; “apparatus for preparing a beverage from sterilized water and an instant product”) (para. 0032, heating device 11 and cooling device 10.  Para. 0033 states that cooling device 10 is arranged to cool down the hot sterilized water leaving the heating device 11 to a temperature ready for consumption. Para. 0034 discloses that cooling device 10 is a counter flow heat exchanger) for bypass pipe (bypass pipe 29; para. 0042) connected to the heater (11) and the chamber (4) to thereby enable bypassing the heat exchanger to feed heated water from the heater into the chamber (para. 0042, “…water is pumped from the reservoir 9 into the heating device 11 for sterilization…sterilization is done by heating said water at a predetermined temperature Ts below 100° Celsius, during a predetermined time interval t. The sterilized water is subsequently passed through the Here, supplying hot water from heater 11 to the chamber 4, via bypass 29, allows for the heat exchanger 10 to be bypassed and heated water to be fed from the heater 11 to the chamber 4).
The advantage of combining the teachings of Nijboer is that in doing so would provide a means of regulating the temperature of the water being fed to the beverage chamber without having to pass through the heat exchanger (Para. 0042, of Nijboer discloses bypassing the heat exchanger 10 and supplying hot water from heater 11 to chamber 4 in order to fine tune the water temperature).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Coccia, as modified by Bitar, with Nijboer by adding to the heater and brewing chamber of Coccia, with teachings of Nijboer, in order to provide a means of regulating the temperature of the water being fed to the beverage chamber without having to pass through the heat exchanger (Para. 0042, of Nijboer discloses bypassing the heat exchanger 10 and supplying hot water from heater 11 to chamber 4 in order to fine tune the water temperature).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coccia (U.S. Publication 2016/0278569) in view of Bitar et al. (U.S. Publication 2003/0066430), hereinafter Bitar, and in further view of Doglioni Majer (U.S. Publication 2010/0031826).
Regarding claim 8, the primary combination, as applied to claim 1, is silent on a pressure sensor being arranged in the first feed pipe.
Doglioni Majer teaches that it is known in the art of beverage machines (para. 001-0002) (Figure 1) to use a pressure sensor (Pressure sensor S; para. 0040) being arranged in the first feed pipe (taken as the pipe leading to brewing chamber 2).
The advantage of combining the teachings of Doglioni Majer is that in doing so would provide a means for measuring the pressure in the first feed pipe upstream of the brewing chamber, thereby allowing for control over the beverage process (para. 0037 and 0040; for instance controlling the amount of pressure going to the beverage chamber).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Coccia, as modified by Bitar, with Doglioni Majer, by adding to the first feed pipe of Coccia, with the teachings of Doglioni Majer, in order to provide a means for measuring the pressure in the first feed pipe upstream of the brewing chamber, thereby allowing for control over the beverage process (para. 0037 and 0040; for instance controlling the amount of pressure going to the beverage chamber).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coccia (U.S. Publication 2016/0278569) in view of Bitar et al. (U.S. Publication 2003/0066430), hereinafter Bitar, and in further view of Lussi (U.S. Publication 2005/0066820).
Regarding claim 9, the primary combination, as applied to claim 1, is silent on wherein at least one of a first temperature sensor is arranged in the second feed pipe 
Lussi teaches that it is known in the art of beverage machines (Figure 1, heater 13, brewing chamber 5, second feed pipe taken as the portion of line 10 that extends from heater 13 to beverage chamber 5; para. 0001, coffee/espresso machines) at least one of a first temperature sensor is arranged in the second feed pipe directly downstream of the heater 15for detecting the temperature of the outgoing water of the heater (para. 0020, temperature sensor 17 is disposed in the region of the exit of line 10 out of the heater 13) and a second temperature sensor is arranged in the second feed pipe directly upstream of the brewing chamber for detecting the temperature of the water fed into the brewing chamber.  
The advantage of combing the teachings of Lussi is that in doing so would provide a means for measuring the temperature exiting the heater, thereby allowing for the control of the temperature of the water being fed to the beverage chamber (para. 0020 and 0029, claim 6).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Coccia, as modified by Bitar, with Lussi, by adding to the second feed pipe of Coccia, with the teachings of Lussi, in order to provide a means for measuring the temperature exiting the heater, thereby allowing for the control of the temperature of the water being fed to the beverage chamber (para. 0020 and 0029, claim 6).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coccia (U.S. Publication 2016/0278569) in view of Bitar et al. (U.S. Publication 2003/0066430), hereinafter Bitar, and in further view of Schamberg et al. (U.S. Patent 6305268), hereinafter Schamberg.
Regarding claim 10, the primary combination, as applied to claim 1, is silent on wherein the brewing chamber is 20coupled with a portion sensor which determines the amount of coffee powder filled in the brewing chamber.  
Schamberg teaches that it is known in the art of beverage machines (Col. 1, lines 10-16) (Figure 1, brewing chamber 6) for the brewing chamber to be 20coupled with a portion sensor (sensor 11) which determines the amount of coffee powder filled in the brewing chamber (Col. 7, lines 8-25; “Ground coffee 9 or tea leaves is now introduced into filter 5, and sensor device 11 measures this quantity and indicates its value also to the electronic device 14).  
The advantage of combining the teachings of Schamberg is that in doing so would provide greater ease to a user in dosing the ingredients and water in which, irrespective of the number of cups, permits making coffee which may always be reproduced with the same quality and with the ratio of the amount of ingredients and water in dependence on the strength of brew desired (Col. 1, line 63 to Col. 2, line 4).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Coccia, as modified by Bitar, with Schamberg, by adding to the brewing chamber of Coccia, with the teachings of Schamberg, in order to provide greater ease to a user in dosing the ingredients and water in which, irrespective of the number of cups, permits making coffee which may always be Col. 1, line 63 to Col. 2, line 4).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coccia (U.S. Publication 2016/0278569) in view of Bitar et al. (U.S. Publication 2003/0066430), hereinafter Bitar, and Lussi (U.S. Publication 2005/0066820), and in further view of Doglioni Majer et al. (U.S. Publication 2016/0296065), hereinafter Doglioni Majer.
Regarding claim 12, the primary combination, as applied to claim 9, is silent on wherein a temperature sensor is arranged in the outlet pipe for determining the beverage temperature.  
Doglioni Majer teaches that it is known in the art of coffee machines (para. 0001) (Figure 1) for a temperature sensor (15) to be arranged in the outlet pipe for determining the beverage temperature (para. 0069, “…at least one temperature sensor 15 placed on the circuit, downstream the supply point 9a with respect to the water… placed inside the brewing chamber 10 and, in particular, it is placed at the filter 16, for example immediately upstream thereto, with respect to the water flow. In a preferred embodiment of the invention, the sensor 15 projects a little bit from the filter 16 so that to be able to contact the powdered coffee when the brewing…”) (para. 0070, “In other embodiments, the sensor 15 can be placed in the supply point or downstream it, where the mixing of cold and hot water occurs, in addition other temperature sensors can be present, both in the brewing chamber and between the chamber and the supply point 9a”) (para. 0072, “…at least one temperature sensor 15 can be placed at the outlet 2b too of the brewing chamber 10, at the second filter 17, in order to determine the temperature of the dispensed beverage….”).
The advantage of combining the teachings of Doglioni Majer is that in doing so would provide a means for determining the temperature of the dispensed beverage (para. 0072).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Coccia, as modified by Bitar and Lussi, with Doglioni Majer, by adding to the outlet pipe of Coccia, with the teachings of Doglioni Majer, in order to provide a means for determining the temperature of the dispensed beverage (para. 0072).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coccia (U.S. Publication 2016/0278569) in view of Bitar et al. (U.S. Publication 2003/0066430), hereinafter Bitar, and in further view of Vancamp et al. (U.S. Patent 5901634), hereinafter Vancamp.
Regarding claims 13-14, the primary combination, as applied in claim 11, discloses the second feed pipe being connected to the outlet pipe, but is silent on a bypass pipe connecting the second feed pipe with the outlet pipe to thereby enable bypassing the brewing chamber (claim 13).  Coccia is further silent on wherein at least one of a throttle valve and a bypass valve is arranged in the bypass pipe (claim 14).  
Vancamp teaches that it is known in the art of coffee machines (Col. 1, lines 3-9) (figure 2, heater 30, brewing chamber 60) for a bypass pipe (80) to connecting feed pipt (82) with outlet pipe (84) to thereby enable bypassing the brewing chamber (60) (Col. 6, lines 36-56, by-pass water so as to not contact brew chamber 60) and for at least one of solenoid valve 86 controls the flow of heated bypass water; Col. 6, lines 57-65).
The advantage of combining the teachings of Vancamp is that in doing so would provide a means of supplying heated water directly to a beverage container without first passing through the brewing chamber, thereby allowing the heated bypass water to be used for none brewing/infusion processes (for instance, adding heated water to a beverage container after brewing from the brewing chamber is complete).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Coccia, as modified by Bitar, with Vancamp, by adding to the second feed pipe and the outlet pipe of Coccia, with the teachings of Vancamp, in order to provide a means of supplying heated water directly to a beverage container without first passing through the brewing chamber, thereby allowing the heated bypass water to be used for none brewing/infusion processes (for instance, adding heated water to a beverage container after brewing from the brewing chamber is complete).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coccia (U.S. Publication 2016/0278569) in view of Bitar et al. (U.S. Publication 2003/0066430), hereinafter Bitar, and in further view of Vancamp et al. (U.S. Patent 5901634), hereinafter Vancamp.
Regarding claim 16, the primary combination, as applied in claim 1, teaches each claimed limitation except for the first valve being a solenoid valve.
Vancamp teaches that it is known in the art of coffee machines (Col. 1, lines 3-9) (figure 2, heater 30, brewing chamber 60) to use a solenoid valve (solenoid valve 76 disposed on feed piped between the heater 30 and brewing chamber 60) (Col. 6, lines 15-36).
The advantage of combining the teachings of Vancamp is that in doing so would provide a valve that is selectively openable and closeable to control the flow of heated brew water from the heater to the brew chamber (Col. 6, lines 30-36).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Coccia, as modified by Bitar, with Vancamp, by replacing the valve of Coccia, with the teachings of Vancamp, in order to provide a valve that is selectively openable and closeable to control the flow of heated brew water from the heater to the brew chamber (Col. 6, lines 30-36).
Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coccia (U.S. Publication 2016/0278569) in view of Bitar et al. (U.S. Publication 2003/0066430), hereinafter Bitar, and in further view of Doglioni Majer et al. (U.S. Publication 2016/0296065), hereinafter Doglioni Majer.
	Regarding claims 17-18, the primary combination, as applied to claim 6, teaches each claimed limitation except the second valve being a solenoid valve or a variable-flow valve (claim 17).  The primary combination is further silent on the second valve being a proportional valve (claim 18).
Doglioni Majer teaches that it is known in the art of coffee machines (para. 0001) (Figure 1, brewing chamber 10, heater 40, pump 5, second feed pipe taken the conduit from outlet 4b of the heater to the brewing chamber 10, second valve 6 or 7) (para. 0062, valve 6 may be placed downstream of point 9A with respect to water flow) for the second valve to be a solenoid valve, or a variable flow valve, and being a proportional para. 0066, valves 6 and 7 are preferably proportional electrovalves in order to simultaneously and independently control the flow rates of hot and cold water to be supplied to the brewing chamber 10).
The advantage of combining the teachings of Doglioni Majer is that in doing so would provide a valve that enables the simultaneous and independent control of flow rates of hot and cold water to be supplied to the brewing chamber (para. 0066), thereby providing greater control over the water supplied to the brewing chamber.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Coccia, as modified by Bitar, with Doglioni Majer, by replacing the second valve of Coccia, with the teachings of Doglioni, in order to provide a valve that enables the simultaneous and independent control of flow rates of hot and cold water to be supplied to the brewing chamber (para. 0066), thereby providing greater control over the water supplied to the brewing chamber.
Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
With respect to claim 1, applicant traverses in that (Remarks, page 9, last paragraph):
Coccia does not include a heat exchanger that receives hot water and cools it using cool water from the first feed pipe (connected to cool water in the claim). In Coccia, a heat exchanger is disposed within a boiler for producing hot water. Cooling is carried out in Coccia by mixing cool water and hot water. Thus, while Coccia has a heat exchanger, it is connected in a different place for a different function than as recited in amended claim 1, and produces a different result.

	In response, the examiner respectfully disagrees as Coccia is not relied upon to teach a heat exchanger arranged in the second feed pipe downstream of the first valve 

    PNG
    media_image1.png
    653
    764
    media_image1.png
    Greyscale


In Coccia, the cooling means/mixer is considered to correspond to the claimed “heat exchanger.”  Coccia does not disclose, and is not relied upon to disclose, the cooling means/mixer being a heat exchanger.  The heat exchanger of boiler 1 (mapped to the claimed heater), and the placement thereof, is not considered relevant as this heat exchanger is not what is being relied upon to teach the cooling of the water heated by the heater.
With respect to claim 1, applicant traverses in that (Remarks, page 11, first to third paragraphs):

In Bitar, a "substance received in a brewing chamber is brewed up by brewing water that has a temperature above the normal boiling point of water, preferably 1100 to 1300 C., but still is in the fluid state of matter. The thus brewed beverage is cooled to a temperature below the normal boiling point of water before it flows to a beverage outlet." (Abstract). 

As further detailed in Bitar, "From the water heater 5, the hot brewing water flows through a brewing water conduit 17 to the brewing chamber 4 where it flows through the substance 13 received therein such that the active ingredients of that substance 13 are extracted. Thereafter, the brewed up beverage flows by means of a conduit 19 through the heat exchanger 3 which is cooled by the fresh water; thereby, the beverage is cooled to a temperature below the normal boiling point of water. Finally, from the heat exchanger 3, the beverage flows through the check valve 9 and the beverage conduit 10 to the beverage outlet 11, where it is collected in a cup 20." ([0018]). 

Bitar is cited for "a cooler to be a heat exchanger" (OA p15). However, the heat exchanger in Bitar is not "arranged in the second feed pipe downstream of the first valve for cooling the water heated by the heater; wherein the heat exchanger thermally couples the first feed pipe and the second feed pipe, for cooling the heated water fed by the second feed pipe to the brewing chamber" as recited in amended claim 1, where the "second feed pipe [is] between the heater and the brewing chamber".

nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here the examiner contends that the combination of Coccia and Bitar teaches each claimed limitation recited in claim 1.
With respect to the motivation to combine, applicant traverses in that (Remarks, page 11-12):
The use of a heat exchanger is not a "simple substitution" as stated in the Office Action (p15), because: 

(1) Cooling a beverage after brewing is using a heat exchanger in a different way for a different result. As noted in Bitar, "The subsequent cooling is necessary to prevent the user of the beverage from injury and to ensure that the beverage leaves the machine as a liquid and not in steam form. It is understood that the extraction of the beverage powder is very efficient if water flows through it having a temperature above the normal boiling point of water". 

Applicant: EVERSYS Holding SAApplication No.: 16/101,801Examiner: Justin C. Dodsonstated in Coccia "In a preferred embodiment, the water supplied to the inlet 30 of the heating chamber 12 from the supply duct 11 downstream of the mixing point 7 is already at a relatively high supply temperature Tl (for example not lower than approximately 800 C.) and therefore the heating time needed to reach the optimum temperature T2 for the formation of the beverage (for example, approximately 900 C.) is short". Thus, a heat exchanger after brewing in Coccia would serve no purpose, as Coccia in fact heats the water just prior to brewing, but not to a temperature above boiling, whereby there is no need to cool the brewed beverage. 

	In response, the examiner respectfully disagrees.  Both the heat exchanger of Bitar and the cooling means/mixer of Coccia are disclosed as cooling a heated liquid flow, albeit in a different manner, in the art of beverage makers.  Furthermore, the basis of the rejection is not to replace the positioning of the cooling means/mixer and the cooling means/mixer of Coccia with the heat exchanger and the positioning of the heat exchanger of Bitar.  Rather, the basis of the rejection is to substitute the cooling means/mixer of Coccia with the heat exchanger of Bitar.  A change in positioning is not required, nor is it implied by the Office Action.  As the prior art provides evidence that both a mixer (Coccia) and a heat exchanger (Bitar) were known means for cooling a heated liquid flow in the art of beverage brewing, then is presents strong evidence of obviousness in substituting one for the other.  MPEP 2144.06-II.
	For the reasons detailed above, the examiner contends that a prima facie case of obviousness exists and, accordingly, maintains that claim 1 is unpatentable under 35 USC 103 in view of Coccia and Bitar.
	Dependent claims 2, 4, 6-14, and 16-18, respectively, fall with claim 1 as no additional arguments are presented.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN C DODSON/Primary Examiner, Art Unit 3761